Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154117-9(127)(128)                                                                                      David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  AFT MICHIGAN, et al.,                                                                                   Kurtis T. Wilder,
            Plaintiffs-Appellees,                                                                                     Justices
                                                                     SC: 154117-9
  v                                                                  COA: 303702, 303704, 303706
                                                                     Ct of Claims: 10-000091-MM,
                                                                     10-000047-MM, 10-000045-MM
  STATE OF MICHIGAN,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motions for immediate consideration and to
  allow each attorney for plaintiffs-appellees in the three cases to have fifteen minutes of
  oral argument are GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 27, 2017
                                                                               Clerk